DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-22 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Zaiss et al. (USPAPN 2019/0139252) discloses:
identifying, via the sensor, a depth of the physical object from the sensor of the electronic computing device (see para [32] and [58], a 3D camera that includes an infrared image sensor capturing depth of a foot with markers);
determining, via the electronic computing device, an image of the physical object, wherein the image has an outline defining an outer boundary of the physical object (see para [58] and fig 5, the 3D camera also includes a conventional camera capturing images of the foot, which would inherently include foot outline);
determining from the outer boundary of the physical object, a first end and a second end of the physical object (see para [25] and [63] and fig 1, measuring a foot length from a 3D model of the foot generated based on the captured depth and image of the foot, wherein measuring the foot length would inherently require defining two end points);
retrieving a pixel ratio corresponding to the electronic computing device; determining a pixel length between the first end and the second end of the physical object; and based on the depth, the pixel ratio, and the pixel length, calculating a physical length of the physical object (see para [62], measuring the foot length between the two points, based on the captured depth, and further based on a known size of the markers (please refer to the examiner’s note below)*).
Husheer (USPAPN 2018/0240238) further discloses receiving an indication that the physical object is within a field of view of a sensor of the electronic computing device (see para [27], [28], [49], and [79], a 3D camera for capturing a foot is triggered upon recognizing that a foot is present in its field of view, wherein the recognition is via a trained algorithm that compares the foot to previously captured foot).
However, Zaiss and Husheer do not disclose wherein a display of the electronic computing device is configured to show the image of the physical object and its corresponding movement.

	*Examiner’s note: Zaiss does not explicitly disclose retrieving a “pixel ratio”, however, the examiner maintains that such feature would be inherently required when using the known size of the markers of Zaiss to convert the image size of the foot to an actual size (i.e., the foot length) of the foot. Such inherency is better explained by the following examples that also use a marker of known dimensions to convert an image size of an object to its actual size:
	i) Hansen (USPN 10,699,108) col 14 lines 47-53 explains that a marker (e.g., a ruler) of known dimensions imaged with an object is used to convert an image size of the object into an actual size of the object, by using a ratio of (actual size)/(image size), which is equivalent to the claimed “pixel ratio”; and
	ii) Moses et al. (USPAPN 2013/0179288) para [265]-[266] also similarly explains that a marker (e.g., a CD) of known dimensions imaged with an object is used to convert an image size of an object into an actual size of the object, by using a ratio of (actual size of 0.5cm)/(image size of 1 pixel), which is equivalent to the claimed “pixel ratio”.
	As can be seen from the examples above, Zaiss’s measuring of the foot length using the known size of the markers, would inherently require a calculation of such “pixel ratio” that enables a conversion between an image size and an actual size. The above citations of Hansen and Moses are strictly for the purposes of explaining why the claimed “pixel ratio” would be inherent in Zaiss.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Soo Jin Park/Primary Examiner, Art Unit 2668